Exhibit 10.4.2

 

SECOND AMENDMENT TO REORGANIZATION AGREEMENT

 

This Second Amendment to Reorganization Agreement (“Amendment”) is entered into
as of July 11, 2005, by and among ConocoPhillips, Duke Capital LLC and Duke
Energy Field Services, LLC.

 

Recitals

 

ConocoPhillips, Duke Capital LLC and Duke Energy Field Services, LLC are parties
to a Reorganization Agreement dated May 26, 2005 (as amended, the “Agreement”)
Any capitalized term used but not defined herein shall have the meaning ascribed
to such term in the Agreement.

 

The Empress System was damaged by a windstorm that struck parts of the Empress
System on June 21, 2005. As a result of such damage, the Parties desire to
revise the Empress Target Closing Date in accordance with the terms of this
Amendment and to enter into the agreements referenced in the following
provisions of this Amendment.

 

NOW THEREFORE, in and for the terms and provisions hereof and other good and
valuable consideration, the Parties agree as follows:

 

1. Definitions. Article I is amended as follows:

 

(a) The definition of “Empress Target Closing Date” is deleted in its entirety
and the following is substituted in lieu thereof:

 

“Empress Target Closing Date” shall mean the first Business Day of the month
following the month in which the Empress System Election Date occurs.

 

(b) The following definitions are added to Article I:

 

“Empress System Election Date” shall have the meaning set forth in Section
7.16(b)(ii).

 

“Expanded Capabilities” shall have the meaning set forth in Section 7.16(b)(i).

 

“Restoration Activities” shall have the meaning set forth in Section 7.16(b)(i).

 

“Restoration Period” shall have the meaning set forth in Section
7.16(b)(iii)(C).

 

“Windstorm” shall have the meaning set forth in Section 7.16(a).

 

2. Section 7.16(a). Clause (iv) of Section 7.16(a) is amended by inserting the
phrase:

 

“(excluding any Material Adverse Effect resulting from the windstorm that struck
the Empress System on June 21, 2005 (the “Windstorm”))”

 

after the first reference to “Material Adverse Effect” contained therein.



--------------------------------------------------------------------------------

3. Sections 7.16(b) and (c). Section 7.16(b) is amended by renumbering the same
a Section 7.16(c) (and any references in the Agreement to such 7.16(b) shall be
deemed to refer to such section as renumbered to be Section 7.16(c)) and by
inserting the following as the new Section 7.16(b):

 

(b) (i) COP has already commenced and shall continue to pursue expeditiously to
completion (subject to clause (ii) below) the design, repair and replacement of
components of the Empress System damaged by the Windstorm and the return of the
Empress System to its normal operations and capabilities as they existed prior
to the Windstorm (the “Restoration Activities”). The Restoration Activities
include removing the damaged cooling tower, installing temporary coolers and
removing such temporary coolers once the permanent new cooling tower is
installed and fully operational, and constructing and installing a permanent new
cooling tower and related facilities. COP shall consult with Duke regarding the
Restoration Activities and shall consider Duke’s views in formulating and
executing COP’s plan for the conduct of the Restoration Activities, including
any improvement or expansion of the cooling capabilities of such new permanent
cooling tower and related facilities (the “Expanded Capabilities”).

 

(ii) The earlier of (i) the date three Business Days after COP provides Duke
written notice that the temporary coolers have been installed and the Empress
System has been returned to, and has been operating for a period of 5
consecutive days at, its normal operations and capabilities as they existed
prior to the Windstorm or (ii) July 31, 2005, is herein referred to as the
“Empress System Election Date”. On or before the Empress System Election Pate,
Duke shall provide COP with definitive and irrevocable written notice of whether
it elects to have the ES Transferor transfer the Empress System Business to Duke
and Duke Transferee (in which case, subject to the provisions of Section
7.16(a), Duke and the Duke Transferee shall pay the Empress System Amount to the
ES Transferee). If Duke does not so elect by the Empress System Election Date,
Duke’s option to make such election shall lapse and be of no further effect (in
which case, notwithstanding anything to the contrary in this Agreement, Duke and
the Duke Transferee shall keep the Empress System Amount).

 

(iii) If the Empress Closing occurs, then:

 

(A) Duke will take over from COP the Restoration Activities as of the Empress
Closing Date and COP shall take such actions as are reasonably necessary to
transition the Restoration Activities to Duke as of the Empress Closing Date.
Duke shall provide to COP periodically invoices, drafts and other documentation
evidencing costs incurred by Duke in prosecuting to completion the Restoration
Activities and COP shall reimburse the Duke Indemnified Parties from and against
such costs arising out of the Restoration Activities, other than additional
costs associated with the Expanded Capabilities.

 

(B) COP shall indemnify and hold harmless the Duke Indemnified Parties from and
against any claims, demands and causes of action relating to periods prior to
the Empress Closing Date asserted by any party to the contracts, agreement and
leases assigned to the Duke Transferee pursuant to the System Business
Assignment and pursuant to which such party is seeking to recover damages or
other amounts arising out of the shutdown of the Empress System due to the
effects of the Windstorm including any failure to perform under such contract,
agreement or lease and all Liabilities arising out of such claims, demands and
causes of action. For clarity purposes, the indemnification provided in this
Section 7.16(b)(iii) shall not be subject to the provisions of Article X.

 

2



--------------------------------------------------------------------------------

(C) The Empress System Amount shall be reduced by an amount equal to (1) the sum
of $100,000 per day for each day occurring during the period (the “Restoration
Period”) commencing (and including) July 1, 2005 and ending as of (and
including) the Empress Closing Date less (2) the sum of $21,000 per day for each
day occurring during the Restoration Period.

 

4. Miscellaneous. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and same agreement, and shall be effective
when the one or more counterparts have been signed by each Party and delivered
(including by facsimile) to the other Parties.

 

Executed and delivered on the date first set forth above.

 

CONOCOPHILLIPS By:  

/s/ John E. Lowe

--------------------------------------------------------------------------------

Name:   John E. Lowe Title:   Executive Vice President DUKE CAPITAL LLC By:  

/s/ Paul H. Barry

--------------------------------------------------------------------------------

Name:   Paul H. Barry Title:   Vice President DUKE ENERGY FIELD SERVICES, LLC
By:  

/s/ Brent L. Backes

--------------------------------------------------------------------------------

Name:   Brent L. Backes Title:   Vice President, General Counsel and Secretary

 

3